Case: 4:16-cv-02163-CDP Doc. #: 295 Filed: 03/26/21 Page: 1 of 3 PageID #: 5453




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

PEOPLE FOR THE ETHICAL                     )
TREATMENT OF ANIMALS, INC.,                )
et al.,                                    )
                                           )
         Defendants and Counterclaim       )
         Plaintiffs.                       )
                                           )
        vs.                                )         Case No. 4:16 CV 2163 CDP
                                           )
TONIA HADDIX,                              )
                                           )
        Counterclaim Defendant.            )


                 TEMPORARY RESTRAINING ORDER and
                    ORDER TO SHOW CAUSE WHY
                   TONIA HADDIX SHOULD NOT BE
                    HELD IN CONTEMPT OF COURT

      As set out in more detail on the record of the hearing held today,

Defendant/Counterclaim Plaintiffs People for the Ethical Treatment of Animals,

Inc., et al., (PETA) have shown that they are entitled to a temporary restraining

order requiring Counterclaim Defendant Tonia Haddix to maintain custody of and

provide care for the chimpanzees that are the subject of this lawsuit pending the

Court’s hearing of the Counterclaim Plaintiffs’ Motion for Contempt.

      PETA’s evidence shows that it is likely to prevail on its claim that Haddix

has failed to comply with the Consent Decree in numerous respects. PETA’s

evidence also shows that there is a significant risk of irreparable harm if Haddix is
Case: 4:16-cv-02163-CDP Doc. #: 295 Filed: 03/26/21 Page: 2 of 3 PageID #: 5454




not ordered to comply because, among other reasons, she has threatened to stop

caring for four of the chimpanzees in the future and has threatened to transfer

custody or ownership of them in violation of the Decree. She has already moved

three of the chimpanzees without complying with the Consent Decree’s

requirements of building suitable facilities, providing adequate staffing, and

establishing an appropriate nonprofit entity. The public interest strongly favors

entry of a Temporary Restraining Order and enforcement of the Consent Decree

because otherwise the wellbeing of the chimpanzees is being placed in jeopardy.

The balance of equities also favors the Temporary Restraining Order because

Haddix will not be harmed by being required to comply with the Consent Decree

to which she agreed only six months ago.

      Accordingly,

      IT IS HEREBY ORDERED that the motion for temporary restraining

order [289] is granted and pending the hearing set in this order on PETA’s motion

for contempt, Tonia Haddix, her agents, servants, employees and associates are

hereby:

       TEMPORARILY RESTRAINED FROM transferring legal ownership or

physical custody of any of the chimpanzees that are the subject of this lawsuit

pending the hearing on PETA’s contempt motion, and




                                          2
Case: 4:16-cv-02163-CDP Doc. #: 295 Filed: 03/26/21 Page: 3 of 3 PageID #: 5455




        ORDERED not to transfer or physically move any of the chimpanzees

from their current locations, and to provide the level of caregiving set out in the

Consent Decree, including appropriate and adequate food, shelter, and veterinary

care.

        IT IS FURTHER ORDERED that Tonia Haddix shall appear at an in

person hearing on Wednesday, April 7, 2021 at 10:00 a.m. at the Thomas F.

Eagleton United States Courthouse, 111 South Tenth Street, St. Louis, Missouri

63102, in Courtroom 3-North, and show cause why she should not be held in

civil contempt for violating the consent decree as requested in PETA’s First and

Second Motions to Show Cause.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 25th day of March, 2021 at 6:15 p.m.




                                          3
